Title: To James Madison from Caleb Wallace (Abstract), 22 February 1805
From: Wallace, Caleb
To: Madison, James


22 February 1805, Kentucky. “I have just received information that my friend John Coburn of this State wishes to remove to the Louisiana Country, could he succeed in obtaining some respectable Office there. In his youth he received a collegiate Education and a Licence to practice law in Pennsylvania, and he has been one of the Judges of our General Court of Oyer and Terminer and District and Circuit Courts from the times they serverally originated, and has acted in all of them with general approbation. And for a while he was my near neighbour, and I know him to be of strict morals, sound intellects, very industrious, and a Zealous unwavering and intelligent republican; which cause me to regret that he has thoughts of leaving this State. But he commenced his progress in life without much patrimony and has now a numerous helpless and amiable family, for the comfor[t]able suppo<r>t of which I believe his prospects in this State are rather decreasing. I therefore approve of his intention of emigrating from it, should an opportunity offer of doing better for them in some other part of the Union. I adm<it> <t>h<a>t I have so high an Opinion of his Talents Industry and Principles, I think him qualified to fill almost any Office in the Governments now organizing under the direction of the General Government. But I presume it would be most congenial to his disposition and wishes to be employed in the Judiciary department. And being well pleased with his political principles I am of opinion that such characters will be as indispensable as natural salt to prevent the putrifaction to which I fear our newly acquired Territories are too much inclined. Therefore political considerations as well as those of friendship induces me to wish success to Mr. Coburn; and I am really sorry that his modesty has prevented him from sooner venturing to make an Offer of his services.”
 